Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are presented for examination.

Information Disclosure Statement
The IDS filed on 1/21/2022, 4/7/2022, 7/8/2022 and 11/3/2022 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 12-14, 16, 19-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al (Shen), US 2020/0413283. 

Shen is cited by the applicant in the IDS.

As per claim 1, Shen teaches the invention including a method for proactively optimizing network performance for a software-defined wide area network (SD-WAN) during an active network flow, wherein the SD-WAN connects a plurality of devices operating in a plurality of network segments (pp. 0004, 0013-0014, 0018, 0024: transmit location TLOC defines the network segments associated with the branch edge routers), the method comprising:
Monitoring the SD-WAN for network events related to the active network flow (pp. 0055, 0057, 0067);
Detecting a particular network event at a first device in a first segment in the SD-WAN traversed by the active network flow (pp. 0055, 0058-0059: approach threshold level); and
Based on the particular network event, performing a proactive action on at least a second device in a second network segment in the SD-WAN that will be traversed by the active network flow, wherein the proactive action at the second device mitigates a potential negative impact of the particular network event on the performance of the SD-WAN to improve overall network performance (pp. 0044, 0060-0072).  

As per claim 2, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein detecting the particular network event further comprises receiving, at a central controller of the SD-WAN, a signal from the first device indicating the particular network event was detected at the first device (pp. 0055, 0057-0063). 

As per claim 3, Shen teaches the invention as claimed in claim 2.  Shen further teaches wherein in response to receiving the signal form the first device, the central controller (i) analyzes the signal from the first device, (ii) determines the proactive action to be performed on at least the second device, and (iii) directs to the second device to perform the proactive action (pp. 0044, 0060-0072).  

As per claim 4, Shen teaches the invention as claimed in claim 2.  Shen further teaches wherein the central controller collects reactive metrics from each device in the plurality of devices connected by the SD-WAN, wherein the reactive metrics comprises at least one of loss, delay, and jitter (pp. 0044, 0053-0072: transmitting congestion indication).  

As per claim 5, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein the first device executes a first agent and the second device executes a second agent, wherein detecting the particular network event further comprises receiving, at the second agent, a signal from the first agent indicating the particular network event was detected at the first device (pp. 0055, 0057-0063).

As per claim 6, Shen teaches the invention as claimed in claim 5.  Shen further teaches wherein the second agent (i) analyzes the received signal, (ii) based on the received signal, determines the proactive action to be performed on the second device, and (iii) perform the proactive action on the second device (pp. 0053-0072).  

As per claim 10, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein the first network segment is one of a first local area network (LAN) segment and a first wide area network (WAN) segment (pp. 0037: portion of network include LAN, WAN…etc.), wherein the network event comprises one of (i) device reboot, (ii) a threshold warning from an environmental monitor, and (iii) poor network, compute, and memory performance (pp. 0055, 0058-0059).   

As per claim 12, Shen teaches the invention as claimed in claim 1.  Shen further teaches to comprise performing a corrective action on the first device to mitigate additional network events on the first device (pp. 0044, 0053-0072).

As per claim 13, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein the proactive action comprises one of (i) increasing quality of service (QoS) at the second device (pp. 0013, 0044, 0056, 0064-0066). 

As per claim 14, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein monitoring the SD-WAN for network events related to the active network flow comprises listening for signals form the plurality of devices indicating network events detected on the plurality of devices (pp. 0055, 0057, 0067).  

As per claim 16, wherein when (i) the first network segment is one of a first LAN segment and a first WLAN segment (pp. 0037) and (ii) the particular network event indicates poor outbound performance, the second device comprises and SD-WAN edge device (pp. 0053-0072).

As per claim 19, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein the first network segment is located at a first site and the second network segment is located at a second site (pp. 0033-0035), wherein the performance of the SD-WAN comprises performance of the SD-WAN at the second site (pp. 0044, 0047, 0053-0072).  

As per claim 20, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein the first network segment is located at a first site and the second network segment is located at a second site (pp. 0033-0035), wherein the performance of the SD-WAN comprises overall performance of the SD-WAN including performance of the SD-WAN at the first and second sites (pp. 0044, 0047, 0053-0072). 

As per claim 21, Shen teaches the invention as claimed in claim 4.  Shen further teaches wherein the central controller collects the reactive metrics after the proactive action is performed on at least the second device in the second network segment in the SD-WAN (pp. 0055, 0057, 0067: continuously monitoring), wherein the central controller analyzes the collected reactive metrics to identify a corrective action to be performed on the first device in the first network segment (pp. 0061-0072, 0080-0083: second update of QoS policy), wherein the corrective action further improves overall performance of the SD-WAN (pp. 0061-0072, 0074-0083).

As per claim 22, Shen teaches the invention including a non-transitory machine readable medium storing a program for execution by a set of processing units, the program for proactively optimizing network performance for a software-defined wide area network (SD-WAN) during an active network flow, wherein the SD-WAN connects a plurality of devices operating in a plurality of network segments (pp. 0004, 0013-0014, 0018, 0024: transmit location TLOC defines the network segments associated with the branch edge routers), the program comprising sets of instruction for:
Monitoring the SD-WAN for network events related to the active network flow (pp. 0055, 0057, 0067);
Detecting a particular network event at a first device in a first segment in the SD-WAN traversed by the active network flow (pp. 0055, 0058-0059: approach threshold level); and
Based on the particular network event, performing a proactive action on at least a second device in a second network segment in the SD-WAN that will be traversed by the active network flow, wherein the proactive action at the second device mitigates a potential negative impact of the particular network event on the performance of the SD-WAN to improve overall network performance (pp. 0044, 0060-0072).  

As per claim 23, Shen teaches the invention as claimed in claim 22.  Shen further teaches wherein the set of instructions for detecting the particular network event further comprises a set of instructions for receiving, at a central controller of the SD-WAN, a signal from the first device indicating the particular network event was detected at the first device (pp. 0055, 0057-0063), wherein in response to the receiving the signal form the first device, the central controller (i) analyze the signal from the first device, (ii) determine the proactive action to be performed on at least the second device, and (iii) directs to the second device to perform the proactive action (pp. 0044, 0060-0072).  

As per claim 24, Shen teaches the invention as claimed in claim 22.  Shen further teaches wherein the proactive action comprises one of (i) increasing quality of service (QoS) at the second device (pp. 0013, 0044, 0056, 0064-0066).

As per claim 26, Shen teaches the invention including a system for proactively optimizing network performance for a software-defined wide area network (SD-WAN) during an active network flow, the system comprising:
A central controller of the SD-WAN (i) to monitoring the SD-WAN for network events related to the active network flow (pp. 0055, 0057, 0067), (ii) to analyze network events (pp. 0055, 0058-0059), and (iii) to perform proactive action in response to detected network events in order to mitigates negative impact of the network event on the performance of the SD-WAN to improve overall network performance (pp. 0044, 0060-0072); and
A plurality of devices operating in a plurality of network segments connected by the SD-WAN (pp. 0004, 0013-0014, 0018, 0024: transmit location TLOC defines the network segments associated with the branch edge routers), the plurality of devices and the plurality of network segments each configured (i) to detect network events related to the active network flow (pp. 0055, 0058-0059), and (ii) in response to detecting a network event, to send a notification to the central controller indicating the network event has been detected (pp. 0055, 0058-0059). 

As per claim 27, Shen teaches the invention as claimed in claim 26.  Shen further teaches wherein to perform proactive actions in response to detected network events, the central controller directs one or more devices in the plurality of device to perform the proactive actions to in order to mitigate negative impacts of the network events on the performance of the SD-WAN to improve overall network performance (pp. 0044, 0060-0072).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (Shen), US 2020/0413283, in view of Ramamoorthi et al (Ramamoorthi), US 2020/0252234.  

Ramamoorthi is cited by the applicant in the IDS. 

As per claim 7, Shen teaches the invention as claimed in claim 5.  Shen does not teach wherein each device in the plurality of devices executes an agent, wherein the agents form a communications mesh for sending and receiving network event-related signals.  Ramamoorthi teaches to deploy SD-WAN in a full mesh topology for communication (pp. 0033).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shen and Ramamoorthi in order to implement the SD-WAN in full mesh topology to establish direct tunnel communication in between each network devices and conserve network bandwidth.

As per claim 8, Shen and Ramamoorthi teach the invention as claimed in claim 7.  Shen further teach wherein each agent is configured to analyze received network event-related signals for determining whether to perform a proactive action on the device (pp. 0044, 0060-0072).  

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (Shen), US 2020/0413283, in view of Dhanabalan et al (Dhanabalan), US 2021/0092062.  

Dhanabalan is cited by the applicant in the IDS. 

As per claim 9, Shen teaches the invention as claimed in claim 1.  Shen does not teach wherein the network event is a device-related network event comprising one of (i) poor device performance caused by bad behavior of an application operating on the device, (ii) consistent poor performance through an intranet link, and (iii) poor network, compute, and memory performance.  Dhanabalan teaches to implement QoE enhancement network devices as edge network device of SDN-WAN network (pp. 0078), where the QoE ehancment network devices is configure determine QoE score for network applications of network devices (pp. 0086) including poor device performance caused by bad behavior of an application operating on the device (pp. 0086-0088), path quality (pp. 0094-0097).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shen and Dhanabalan in order to monitor not only the bandwidth threshold, congestion level, but also measure the application performance score and adjust communication path accordingly.  

As per claim 11, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein the first network segment is a first wireless LAN (WLAN) segment (pp. 0037).  Shen did not specifically teach the network is a WLAN-related network event comprising one of (i) device roaming, (ii) high interference, (iii) software downtime, and (iv) poor network, compute, and memory performance.  Dhanabalan teaches to implement QoE enhancement network devices as edge network device of SDN-WAN network (pp. 0078), where the QoE ehancment network devices is configure determine QoE score for network applications of network devices (pp. 0086) including software downtime (pp. 0086-0088: QoE score of 0 indicates no performance).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shen and Dhanabalan in order to monitor not only the bandwidth threshold, congestion level, but also measure the application performance score and adjust communication path accordingly.  

Claim(s) 15, 17-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (Shen), US 2020/0413283, in view of obviousness.

As per claim 15, Shen teaches the invention as claimed in claim 1.  Shen further teaches to comprise performing the proactive action on at least the second device in the second network segment and a third device in a third network segment, wherein the second device is a device of a LAN segment and the third device is an SD-WAN edge device of a WAN segment (pp. 0037), wherein the proactive action comprises increasing quality of service (QoS) for the active network flow at the device and the SD-WAN edge device (pp. 0053-0072).  Shen did not specifically teach wherein the second device comprises a switch.  However, network switch is a common and well-known network component used for network communication.  Shen provided motivation to implement the teaching to other components (pp. 0123).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Shen and further implement the teaching to various types of network components to monitor network events and take corresponding actions to optimize network performance.  

As per claim 17, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein when (i) the first network segment is one of a first LAN segment and a first WAN segment (pp. 0037) and (ii) the particular network event indicates poor inbound and outbound performance on the LAN (pp. 0053-0072).  Shen did not specifically teach wherein the second device comprises a switch.  However, network switch is a common and well-known network component used for network communication.  Shen provided motivation to implement the teaching to other components (pp. 0123).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Shen and further implement the teaching to various types of network components to monitor network events and take corresponding actions to optimize network performance.  

As per claim 18, Shen teaches the invention as claimed in claim 1.  Shen further teaches wherein when the first network segment is a first WAN segment (pp. 0037) and the particular network event indicates poor outbound performance (pp. 0053-0072).  Shen did not specifically teach wherein the second device comprises a switch.  However, network switch is a common and well-known network component used for network communication.  Shen provided motivation to implement the teaching to other components (pp. 0123).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Shen and further implement the teaching to various types of network components to monitor network events and take corresponding actions to optimize network performance.  

As per claim 25, wherein the program further comprises a set of instructions for performing the proactive action on at least the second device in the second network segment and a third device in a third network segment, wherein the second device is a device of a LAN segment and the third device is an SD-WAN edge device of a WAN segment (pp. 0037), wherein the proactive action comprises increasing quality of service (QoS) for the active network flow at the device and the SD-WAN edge device (pp. 0053-0072).  Shen did not specifically teach wherein the second device comprises a switch.  However, network switch is a common and well-known network component used for network communication.  Shen provided motivation to implement the teaching to other components (pp. 0123).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Shen and further implement the teaching to various types of network components to monitor network events and take corresponding actions to optimize network performance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sundararajan et al, US 2022/0052928
Duan et al, US 2020/0195557

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
December 2, 2022